Citation Nr: 1758552	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-06 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 30 percent disabling prior to November 5, 2010 and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in March 2016, when it was remanded for further development.  The Veteran appeared at hearing before the undersigned in December 2015.  

As noted in its March 2016 remand, the Board finds the initial rating assigned for PTSD is encompassed by this appeal, as the Veteran filed a timely notice of disagreement regarding the March 2010 rating decision that granted service connection for PTSD with an initial 30 percent rating.  Entitlement to TDIU is an element of the appeal of the initial rating assigned for PTSD because the Veteran has explicitly raised the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, both issues on appeal emanate from the March 2010 rating decision, as opposed to the subsequently issued rating decision noted in the VA Form 8 (Certification of Appeal) and other procedural documents prepared by the Agency of Original Jurisdiction.  The issues have been characterized accordingly on the title page of this decision.





FINDINGS OF FACT

1.  Throughout the appeal period, the functional impairment resulting from the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but PTSD has not caused total occupational and social impairment or manifest through the particular symptoms associated with the 100 percent rating criteria under the General Rating Formula for Mental Disorders, or others of similar severity, frequency, and duration.

2.  The Veteran's service-connected PTSD has prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him throughout the appeal, as he has been limited to marginal employment during this period due to the severity of his PTSD symptomology.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD, but no higher, have been met throughout the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A staged rating is currently assigned for the Veteran's service-connected PTSD during the requisite rating period, as it is rated as 30 percent disabling prior to November 5, 2010 and 50 percent disabling thereafter.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9410, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is justified when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is reserved for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Board notes the use of GAF scores ceased with the publication of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) in 2013, but GAF scores remain a useful tool for assessing the Veteran's level of functional impairment prior to that date.
The Board finds a 70 percent rating, but no higher, is warranted for PTSD throughout the appeal period.  At the outset of its analysis, the Board notes there is some variance in the assessment of the severity of the Veteran's PTSD when the reports of VA examiners and providers are compared with the private evaluation reports the Veteran has submitted to support his appeal.  For instance, a March 2009 private report prepared by a licensed psychological associate, L.G., L.P.A., that is cosigned by a psychologist, A.N., Ph.D., describes the Veteran's PTSD as severe.  L.G., L.P.A., assigned a GAF score of 38 and indicated she found the Veteran to be permanently and totally disabled and unemployable.  Yet, a February 2010 VA examiner assigned a GAF score of 55 and noted the Veteran's current level of emotional distress, while significant, did not prevent him from working on a full time or consistent basis.  A July 2013 VA examiner assigned a GAF score of 53 and described the functional impairment resulting from PTSD as occupational and social impairment with reduced reliability and productivity, which corresponds to the 50 percent rating criteria and the rating currently assigned for PTSD.  In March 2015, L.G., L.P.A., submitted a second report that also described the Veteran's PTSD as severe.  L.G., L.P.A., explained the Veteran's symptoms were becoming increasingly more difficult to manage.  She reiterated her belief that the Veteran is permanently and totally disabled and unemployable.  In April 2016, the Veteran was examined by a third VA examiner who described the functional impairment resulting from PTSD as occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, which corresponds to the rating criteria for a 10 percent rating.  The Board is charged with interpreting these examination reports in light of the whole recorded history of the Veteran's disability, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Reconciliation of the various reports reveals the Veteran's disability picture more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

As previously noted, the Veteran's symptoms are of primary concern when arriving at the proper rating under the General Rating Formula for Mental Disorders.  L.G., L.P.A., has noted the Veteran experiences intrusive thoughts, traumatic nightmares, distress at exposure to triggers that remind him of past trauma, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, hyper-irritability, problems with memory and concentration, and exaggerated startle response.  L.G., L.P.A., also noted dysthymic mood, restricted affect, and limited insight and judgment.  The initial VA examiner in February 2010 did not provide an explicit listing of the Veteran's symptoms, but his narrative indicates the Veteran was experiencing intrusive thoughts related to experiences in the military multiple times per month that brought on feelings of sadness, guilt, and anxiety.  The February 2010 VA examiner also noted the Veteran experienced nightmares related to those experiences resulting in sleep impairment.  The February 2010 VA examiner noted the Veteran's mood was clearly anxious during the examination, but indicated his reports of emotional distress appeared to be significant and quite genuine.  The February 2012 VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and suicidal ideation.  The April 2016 VA examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment.

During the December 2015 hearing before the undersigned, the Veteran described his most prominent symptoms as near continuous depression and anxiety, suicidal ideation, chronic sleep impairment with nightmares, and unprovoked irritability.  The Veteran explained his irritability severely impacts his ability to adapt at work.  He noted he often becomes irritable with others at work and explained his employer provides him accommodations to manage his irritability.  Although he acknowledged he is capable of working to some degree, he explained he has had to limit his employment to 20 hours or less per week because he is incapable of dealing with the stress that comes with a more significant workload.  He also reported he frequently has to leave work or call out of work when his PTSD symptomology flares up.  The Veteran explained PTSD has also impacted his relationships and ability to interact in social situations.  He noted he does not have any friends that he socializes with on a frequent basis and does not attend any social functions.  He also noted his relationships with family members have been strained to the point that he no longer communicates with some of his adult children.  The Board finds the Veteran's testimony is consistent with the impairment noted on examination reports and throughout treatment records.

In sum, the Board finds the Veteran has experienced some of the example symptoms listed in the 70 percent rating criteria, most notably suicidal ideation and difficulty in adapting to stressful circumstances (including work or a worklike setting), throughout the appeal period.  This finding is supported by the reports of VA examiner and private providers, as well as the Veteran's lay reports.  It also appears these symptoms have resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, when reasonable doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.  Although the Veteran is able to work on a limited basis, he has significant difficulty managing his reduced workload and is only capable of doing so with accommodations by his employer.  His family relationships have also been significantly strained to the point that he no longer interacts with some of his children.  While PTSD appears to have limited effect on his judgment and thinking at the present, it has significantly impacted his mood, as he struggles with depression and anxiety on a consistent basis.  The GAF scores assigned in the early portion of the rating period are also reflective of impairment in most areas.  The Board notes it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  In this instance, the record establishes enough of the requisite findings to warrant a conclusion that the functional impairment resulting from the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood since the effective date of service connection.

The Board finds a schedular rating in excess of 70 percent is not warranted for PTSD at any point in the appeal period because there is no evidence the Veteran has experienced any of the example symptoms listed in the 100 percent rating criteria or others of similar severity, frequency, and duration during the appeal period.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  Examination reports and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions or hallucinations; this type of symptomatology was specifically denied during multiple VA examinations.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others.  The Veteran's reported symptomatology has also not resulted in total occupational and social impairment, which is the essence of a 100 percent rating under the General Rating Formula for Mental Disorders.  The record establishes the Veteran continues to work albeit on a limited basis.  Although he has reported his relationships with family members have been strained and he has no friends with whom he socializes with on a frequent basis, he does interact with some family members on an intermittent basis and has what he describes as acquaintances that he interacts with to some degree.  In sum, the functional impairment resulting from the Veteran's PTSD does not reflect the level of occupational and social impairment contemplated by the 100 percent rating criteria and to that extent his appeal is denied.

II.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a claimant's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including, but not limited, to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.

This decision grants a 70 percent rating for PTSD, effective from the date of service connection, March 9, 2009.  Thus, the Veteran is eligible for TDIU on a schedular basis as of that date.  Although the record indicates the Veteran has been employed for the majority of the appeal period, he has been forced to limit his employment to part-time employment due to the severity of his PTSD symptomology.  The poverty level established by the U.S. Department of Commerce, Bureau of the Census, has been approximately $11,000 or more throughout the appeal period.  See Poverty Thresholds, United States Census Bureau, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last visited Oct. 27, 2017).  Financial reports and paystubs submitted by the Veteran show his income has never been more than $10,000 per year at any point in the appeal period.  Thus, his employment has been marginal within the meaning of VA regulations and cannot be considered substantially gainful employment for the purposes of TDIU.  See 38 C.F.R. § 4.16(a).

VA examiners and private providers have both acknowledged the role PTSD symptomology, most notably irritability, has played in the Veteran's ability to functional effectively in a work or worklike setting.  The record indicates the Veteran was forced to leave one job during the appeal period due to his inability to interact appropriately with customers and supervisors due to irritability.  His current employer provides accommodations to account for his functional impairment, and he finds himself frequently having to find another associate to assist customers when he becomes irritable during interactions.  The Veteran has missed work on occasion due to flare-ups of symptomology.  The Veteran has consistently reported he would be unable to cope with the stress of working on a more frequent basis because even the limited scope of his employment at the present impacts his ability to cope with his PTSD symptomology at times.  The Veteran's lay reports are corroborated by the assessment of medical professionals.  In fact, the private opinions of record suggest the Veteran would be better served by not working due to the severity of his PTSD.  VA examiners have also noted significant impairment in occupational functioning.  As such, the Board finds the evidence is in at least relative equipoise as to whether the Veteran's service-connected PTSD has prevented him from engaging in anything other than marginal employment throughout the appeal period.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to TDIU is warranted.


ORDER

Entitlement to a 70 percent rating for PTSD, effective March 9, 2009, is granted.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


